            Case 1:19-cv-11711-LJL Document 87 Filed 02/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              2/2/2021
                                                                       :
ERIC FISHON & ALICIA PEARLMAN, individually                            :
and on behalf of all others similarly situated,                        :
                                                                       :
                                    Plaintiffs,                        :   19-cv-11711 (LJL)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
PELOTON INTERACTIVE, INC.,                                             :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiffs have moved to quash Defendant’s subpoena of Dana McMahon (“McMahon”),
an unrepresented absent class member in this matter. The motion is denied.
        Whether to allow a third-party deposition is a matter committed to the discretion of the
Court. Aristocrat Leisure Ltd. v. Deutsche Bank Tr. Co. Ams., 262 F.R.D. 293, 299 (S.D.N.Y.
2009). The Court has previously authorized limited discovery of absent class members in this
case. Dkt. No. 57.
        Plaintiffs do not have standing to bring this motion to quash. “In the absence of a claim
of privilege a party usually does not have standing to object to a subpoena directed to a non-party
witness.” Langford v. Chrysler Motors Corp., 513 F.2d 1121, 1126 (2d Cir. 1975); see also U.S.
Bank Nat. Ass’n v. PHL Variable Ins. Co., 2012 WL 5395249, at *2 (S.D.N.Y. Nov. 5, 2012)
(holding that a party “lacks standing to challenge, on grounds of relevance or burden, a subpoena
served on a non-party.”). Exceptions are made only where the moving party claims privilege or
demonstrates a “privacy or proprietary interest in the [information] sought.” Universitas Educ.,
LLC v. Nova Grp., Inc., 2013 WL 57892, at *5 (S.D.N.Y. Jan. 4, 2013). Plaintiffs’ counsel do
not represent McMahon, and McMahon herself is willing to appear for her deposition. Dkt. No.
85, Ex. C. Nor have Plaintiffs identified a privilege or right that would be violated by
McMahon’s deposition. Thus, Plaintiffs do not have standing to challenge the subpoena.
        On the merits, Plaintiffs’ motion also fails. The Court did not limit depositions to
deponents represented by Plaintiffs’ counsel. Nor does the law limit the depositions of absent
class members to individuals represented by Plaintiffs’ counsel. See, e.g., In re Hallwood
Energy Partners, L.P. Sec. Litig., 1993 WL 378461, at *3 (S.D.N.Y. Sept. 22, 1993). The Court
previously determined that Peloton had articulated a reasonable basis for its need to depose
absent class members for class certification purposes and that there was “no risk that permitting
[the] depositions would create a costly and irrelevant diversion” or that deponents were at risk of
being unduly burdened by the depositions. Dkt. No. 57 at 9-10. Plaintiffs’ have not put forth
any evidence that would lead the Court to alter this conclusion or to determine that McMahon’s
deposition will be unreasonably intrusive.
        Case 1:19-cv-11711-LJL Document 87 Filed 02/02/21 Page 2 of 2




      The motion to quash is DENIED.

      SO ORDERED.


Dated: February 2, 2021                    __________________________________
       New York, New York                             LEWIS J. LIMAN
                                                  United States District Judge




                                       2
